Citation Nr: 1801897	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-15 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertension.  


WITNESS AT HEARING ON APPEAL

Veteran and his spouse 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 






INTRODUCTION


The Veteran served on active duty in the United States Navy from December 1960 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, the Republic of the Philippines.  

In December 2012, the Veteran testified at a video conference hearing.  The Judge who conducted the hearing is no longer employed by the Board and the Veteran was afforded the opportunity for an additional hearing.  Subsequently, in November 2017, the Veteran declined the opportunity to appear for another Board hearing.  

This case was previously before the Board in September 2013 and it was remanded for additional development to the Agency of Original Jurisdiction (AOJ) in order to obtain VA examinations and additional treatment records.  In March 2014, the Veteran was granted service connection for his bilateral hearing loss and that issue is no longer before the Board.  Then in September 2014, the case returned to the Board and the Board denied service connection for the Veteran's asthma and remanded the remaining claims for additional examinations.  Subsequently, in April 2016, the case was remanded once more because the Veteran was never afforded a VA examination for his hypertension.  In June 2017, the Veteran was granted service connection for his eye disability and that issue is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As to the claim for hypertension, the Veteran contends that his hypertension is related to his active military service to include exposure to Agent Orange while he was on active duty.  The Veteran served on a ship that has been presumed to have been exposed to herbicides but VA has not obtained a medical opinion that has discussed the theory of direct service connection or if his disability is related to the exposure to Agent Orange.  At the August 2017 VA examination, the examiner only discussed the theory of secondary service connection but did not address if the Veteran's hypertension could be related to his active service.  Moreover, the Board notes that the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Therefore, the Board finds this examination inadequate and a remand is necessary to obtain a competent and credible medical opinion as to the nature and etiology of the Veteran's hypertension.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from August 30, 2017, to the present.

2.  Schedule the Veteran for a VA examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions: 

A) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension had its onset in service or within one year of discharge from service. 

B) Whether the Veteran's hypertension at least as likely as not (50 percent or greater probability) the result of his military service, to include his presumed exposure to herbicide agents during his period of service in the Republic of Vietnam. 

C)  Is it as least as likely as not that the Veteran's hypertension is caused by or related to any of his service-connected disabilities or the medications related to those disabilities? 

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

In providing the requested opinion, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and he should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


